       Case 2:15-cv-00730-WB Document 286 Filed 07/24/19 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JENNIFER UNDERWOOD, on BehalfofHerselfandl
All Others Similarly Situated,
                                                                 CIVIL ACTION
                      Plaintiffs,

       v.
                                                                 Case No.: 2:15-cv-00730 (WB)
KOHL'S DEPARTMENT STORES, INC. and
CAPITAL ONE, NATIONAL ASSOCIATION,

                      Defendants.
                                                                          FILED
                                                                          JUL 24 2019
                                                                      Kf.\11 BARKMAN, aert
                                                                    Sy,            pep. Clelk

     FINAL ORDER GRANTING APPROVAL OF CLASS ACTION SETTLEMENT
                   AND DISMISSAL WITH PREJUDICE

                           ft~ ,.{ ~JM
       AND NOW, this~ day of~, 2019, upon consideration of Plaintiffs

Motion for Final Approval of the Class Action Settlement (the "Motion") and Memorandum of

Law in Support ("Brief') thereto, the accompanying Settlement Agreement, the accompanying

Declaration of the Class Counsel, the representations of all counsel during the Fairness Hearing,

and all other papers and proceedings herein, it is hereby ORDERED as follows:

        1.     This Court has subject matter jurisdiction over this action and personal

jurisdiction over all parties to the Settlement Agreement.

       2.      Capitalized terms not otherwise defined herein shall have the same meaning as set

forth in the Settlement Agreement.

        3.     If this Final Judgment and Order of Dismissal is set aside, materially modified, or

returned by this Court or on appeal, and it is not fully reinstated on further appeal, this Order

shall be va¢ated and shall have no force or effect whatsoever.
         Case 2:15-cv-00730-WB Document 286 Filed 07/24/19 Page 2 of 4



         4.        The Court concludes that the proposed settlement is a fair, reasonable and

 adequate compromise of the PrivacyGuard Claims asserted by Plaintiff and the Class in this

 Action. The Court therefore approves the terms of the Settlement Agreement and the relief to

 Plaintiff and the Class as contained therein.

         5.        The Notice, the contents of which were previously approved by the Court, was

 disseminated in accordance with the procedures required by the Court's Preliminary Approval

 Order in accordance with applicable law.

         6.        Plaintiff, the Class and the Defendants and their employees, agents, servants, and

 officials are bound by this Final Judgment and Order of Dismissal and by the Settlement

 Agreement.

         7.        The Court finds that the following nine (9) Class Members have timely and



                                                                                  tl. -l
 properly opted-out of the settlement, and therefore, are not bound by the judgment:

jFirst
  Name
           I
               I Last Name
                           ~-·       -, -
                                Address 1        Address 2
                                                               I
                                                                   City
                                                                            J
                                                                           State        Zi Code '
~'"---._                           8~                                Mo~
    '!')' _
              +J_,a,a
  Norm_!_ ~ckoson
                             l
                         £201_£_ Ave. ---j Lot J\2
                           1702 Cam~ron ctf_.
               Chap]lll__ 1206 Rugby~ .
                                             _ . __
                                              1  __ _
                                                        =-t
                                                        ----4
                                                              fort
                                                              Lex.ington
                                                            • Oshkosh ~WI
                                                                           CO
                                                                           KY
                                                                                    80701-370_1_
                                                                                       t
                                                                                    40595-1502
                                                                                    ~4902-6338


                                                         ~tesano
                           5206 Southfork
   ~ia          Knecht_ _ Blvd. _       __ ___ _          _ Old Hickory_ 'fl'.1_    37138-2083
_ sita        fsmith       7RoUJ>.Rd_.__          _                        WA       98563-93671
  ~ _ .Meadows 3684 Pin.e L~:___]
                                                               l
                                                              Birmingham]:_         35242:303?



I
  Carol_
~arsha      _

~enda ~Richwine
                       l   2200 Southview

                   ~:-12905 Wood~a~e!!_
                           7212 Const1tut1on
                           Hill Pl_._ ___
                                               r= __
                                                              South St.
                  hw~ l__!3lvd_._ _ _ _ _ ~lQL_ Paul _ _ MN _' 55075-5802
                                                        -~arrollton      fX
                                                                          I_
                                                                                   _t-75007-54~
                                                                                 -t .:.
                                                              Indian L~ g__ 1 29707-8005 _J
                                                                                             ri" J




         8.        The Court dismisses, on the merits and with prejudice, all PrivacyGuard Claims

 currently pending before it against the Defendants, as well as any employees, agents, servants, or

 officials th¢reof, belonging to the Class who did not request exclusion from the class in the time

 and mannet provided for in the Notice ("Class Members"). As of the Effective Date of this


                                                    2
       Case 2:15-cv-00730-WB Document 286 Filed 07/24/19 Page 3 of 4



Settlement Agreement, the Class Representative and the Class Members shall be deemed to

hereby fully and irrevocably release, waive, and discharge the Defendants and their employees,

agents, servants, and officials from all PrivacyGuard Claims.

       9.      The Court awards Class Counsel the reasonable attorneys' fees in the amount of

$600,000.00 and reimbursement ofreasonable litigation costs in the amount of $220,726.59.

The Court ;further awards named Plaintiff Jennifer Underwood an incentive fee award of

$5,000.00.

       10.     The Court also awards the Settlement Administrator, Epiq Systems, up to, but not

to exceed, $62,000, for cost and expenses associated with the Class Notice and Settlement

Administration.

        11.    lbe Settlement Agreement, acts performed in furtherance of the Settlement

Agreement or the settlement set forth therein, and documents executed in furtherance of the

Settlement Agreement or the settlement set forth therein may not be deemed or be used as

evidence or an admission supporting: (a) the validity of any claim made by the Class

Representative, Class Members, or Class Counsel; (b) any wrongdoing or liability of the

Defendant$ or any employees, agents, servants, or officials of the Defendants; or (c) any falter or

omission of the Defendants or their employees, agents, servants, or officials in any court,

administrative agency or other proceeding.

        12.    The Settlement Agreement shall not be offered or be admissible in evidence

against the Defendants or their employees, agents, servants, or officials, or cited or referenced to

in any acti<:>n or proceeding, except in an action or proceeding that is in furtherance of its terms

or to enfor¢e its terms.

        13.     Without affecting the finality of this Final Judgment and Order of Dismissal in




                                                  3
       Case 2:15-cv-00730-WB Document 286 Filed 07/24/19 Page 4 of 4



any way, the Court reserves continuing jurisdiction over the parties regarding the enforcement of

the terms of the Settlement Agreement. The Clerk is directed to enter the Final Judgment and

Order of Dismissal pertaining to the Defendants.

                                            BY

                                            HON. WENDY BEETLESTONE




                                                4
